 In the Matter of GENERAL CABLE CORPORATION-and UNITED STEELWORK-ERS OF AMERICA,C. I. O.Case No. 14-R-1124.-Decided June 15, 1945Messrs. A. L. FergensonandMilton G. Johnson,ofNew York City,for the Company.Messrs. Victor B. HarrisandRobert McVay,of St. Louis, Mo., for theC. I. O.Messrs. David F. MonaharaandJohn Johnson,of St. Louis, Mo., forthe I. B. E. W.-Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers of Amer-ica, G. I. 0., herein called the C. I. 0., alleging that a question affecting com-merce had arisen concerning the representation of employees of GeneralCable Corporation, St. Louis, Missouri, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing upondue notice before Ryburn L. Hackler, Trial Examiner. Said hearing washeld at St. Louis, Missouri, on March 30 and 31, 1945. The Company, theC. I. 0., and Local B-1256. International Brotherhood of Electrical Work-ers, A. F. L., hereinafter called the I. B E. W ,1 appeared and participated.All parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheI.B. E. W.'s motion to dismiss was referred to the Board by the Trial Exam-iner.For reasons hereinafter set forth in Sections III and IV,infra,themotion is denied. The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. All parties wereafforded an opportunity to file briefs with the Board.1At the commencement of the hearing,the motion of the I. B E.W. to intervene was granted62 N. L. R. B., No. 63.437 438DECISIONS OP NATIONAL LABOR RELATIONS BOARDUpon the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COI\IPANYGeneral Cable Corporation,a New Jersey corporation,is engaged in theproduction of electrical and communication wire and cable,a substantialportion of which is used directly in the war effort.The Company operatesplants located in several States, including the two plants involved in thisproceeding,located in St. Louis, Missouri.During the year 1944, the Com-pany purchased and transferred to its St.Louis plants raw materials, con-sistingof copper,synthetic rubber, and cotton,valuedinexcess of$1,000,000, of which over 50 percent was shipped to the St. Louis plantsfrom points outside the State of Missouri During the same period, a sub-stantial portion of the finished products manufactured by the Company atitsSt. Louis plants, consisting of communication wire and cable,and mili-tary field wire,valued in excess of $1.000,000,was shipped to points out-side the State of MissouriThe Company concedes that its operations affect commerce within themeaning of the National Labor RelationsAct. and we so findItTHE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membershipemployees of the CompanyLocal B-1256, International Brotherhood of ElectricalWorkers, affili-ated with the American Federation of Labor, is a labor organization admit-ting to membership employees of the Company.ilITIIE QUESTION CONCERNING REPRESENTATIONThe Company's peacetime plant facilities consisted of two buildings,one for the production of rods, and the other for the processing of these rodsinto communication wires.2 In August 1943, under the sponsorship of theDefense Plant Corporation, a new plant facility was constructed approxi-mately 20 feet from the Old Plant' for the purpose of producing militaryfield wire.The Company and the 1. B. E W. executed a contract covering the pro-duction and maintenance employees at the Old Plant, which was in effectfrom November 15. 1942, until expressly terminated by the I. B EW. on or2These plants are hereinafter referred to as the Old Plant3 The new plant, hereinafter referred to as Plant 736, was leased to the Corporation by theDefense Plant Corporation Said lease granted the Corporation an option to buy Plant 736 at theterminationof the war, and permitted the sum expended foi the payment of rent to he deductedfrom the ultimate purchase price. GENERAL CABLE CORPORATION439about January 1, 1944 On or about February 16, 1944, the Company andthe 1. B E. WV . subsequent to a card check conducted by the U. S Concilia-tion Service covering a unit consisting of the approximately 1840 produc-tion and maintenance employees then employed in the Old Plant and Plant736, executed a contract for an indefinite term, incorporating by referencethe terms and conditions of the expired contract dated November 15, 1942,and making such terms and conditions applicable to both the Old Plant andPlant 736.'The C 1. O. requested the Company by letter dated December 5, 1944,to recognize it as the exclusive bargaining representative of the produc-tion and maintenance employees at Plant 736; and at the hearing itextended such request to include, in the alternative, a unit of productionand maintenance employees of both the Old Plant and Plant 736. TheCompany refuses to grant either request.On or about May 28, 1944, the Company and the I. B. E. W., unable toagree upon the terms of a new contract covering both plants, filed a dis-pute case with the War Labor Board, involving the issues,inter alia,ofunion security, grievance procedure, union label, wages, hours, and over-time.The RegionalWar Labor Board announced its interim directiveorders disposing of most of the above issues on December 11 and 27,1944, and March 2, 1945. Subsequently thereto, the Company and the1B E W appealed from some of the directive orders to the National WarLabor Board" These parties urge dismissal of the C. I. O.'s petition on theground that their resort to the orderly processes of the NationalWarLabor Board operates as a bar to the present proceeding within the mean-ing of the doctrine enunciated inMatter of Allis Chalmers,'and cases fol-lowing itWe find no merit to this contention inasmuch as the I B. E. Whas been the sole bargaining representative for a unit consisting of the Com-pany's production and maintenance employees for approximately 3 years,'and, in addition, the number of employees within this unit has more thandoubled since the card check conducted in February 1944.'A statement of a Board agent introduced into evidence at the hearing,4Neither the col poi ation, nor the I B EW , contends that such memorandum 'constitutes a barto an immediate determination of representativesG Such matters were pending at the date ofthe hearing.° 50 N L R B 306"SeeMatter of MacClatchte Manufacturing Company,53N. L. R. B 1288,Matter of Foster-Grant Co , Inc ,54 N L R B 802,Matter of International Hai vester Company,55 N L R B 497,Matter of Ingalls Shipbuilding Corp,59 N. L R. B. 924.SeeMatter of Aluminum Company of Ameszca,51 N L. R. B. 1295, and cases cited therein Asindicated in footnote 9,infra,there were 3,875 employees in the two-plant unit as of January1945, compared with 1,940 at the time of the earlier card check. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicates that the C. I. O. represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe C. I. O. contends that all production and maintenance employees atPlant 736 of the Company, including inspectors, but excluding office andfactory office employees, cafeteria employees, guards, salaried employeesof the chemical laboratory, working supervisors, and other supervisoryemployees, constitute an appropriate unit. However, in the event the Boarddeems a two-plant unit the only appropriate unit, the C. I. O. stated that itseeks an election covering such two-plant unit 10 The Company and theI.B. E. W. urge that all production and maintenance employees at the OldPlant and Plant,736, including working supervisors and cafeteria employ-ees, but excluding office and factory office employees, guards,' salariedemployees of the chemical laboratory, inspectors,' superintendents, fore-men, and supervisors whose regular duties do not require their performingproduction or maintenance work, constitute the only appropriate unit.As pointed out in Section III,supra,the Old Plant, which includes theO The Field Examiner reported that the C I. O. submitted 921 membership cards,685 of whichbore apparently genuine original signatures of persons appearing on the Company'spay roll ofJanuary 5,1945, which contained the names of 3,875 employees in the unit hereinafter deemedappropriate;and that the membership cards were dated in November and December 1944, andJanuary and March 1945. (One hundred ninety-six membership cards were undated, 7 wereduplicates.)The I. B. E. W.submitted no evidence of its repiesentation except its current contract.The International Association of MachinistsDistrictNo 9, A F. L , was requested to submitrepresentation evidence,but failed to do soThe I.B. E. W. contends that the C.I.O.'s showing of representation is insufficient to warrant anelection, pointing out that the union membership provision in the I. B E. W 's contract, in operationin the two-plant unit since February 1944, and in the Old Plant since November 1942, requiresonly that "new"employees join the I.B E W. but does not necessitate their maintenance-of-membership.We are persuaded, nevertheless, that an election should be conducted As noted above,more than half the Company's present employees have been "newly" hired since the I B EW.'scontract was made effective as to both plantsUnder the circumstances,we see no reason to dis-tinguish between the clause of the agreement here in question and other closed-shop, union-shop,ormaintenance-of-membership provisions,such as we have considered,innumerous cases, inappraising the substantiality of the petitioner'sprunes facieshowingSee MatterofWillysOverlandMotors, Inc.,55 N. L. R B376; Matter ofSayles FinishingPlants, Inc ,49 N L R B 532;Matterof Consumers Power Company,56 N L. R B. 313,MatterofGibbs Gas EngineCompany,55N. L R. B. 49210At the hearing, counsel for the Company stated that the Company would oppose an electionin either a one- or two-plant unit an the ground that the War Labor Board proceedings, referred toin Section III, are a bar. The I B E. W. contends that the C. I O. is not "entitled to seek" anelection in the two-plant unit because it did not formally amend its petition to state an alternative.We find no merit to this contention since the C. I. 0 distinctly stated its alternative contention atthe hearing,and thus, in substance,amended its position"All the parties agree that guards constitute a separate unit, but there is no question concerningtheir representation in the instant case.12 The Company and the I. B. E. W. contend that inspectors constitute a separate unit,infra GENERAL CABLE CORPORATION441rod mill, and Plant 736, are physically close, and surrounded by a singlecommon barbed wire fence. The Old Plant primarily produces ordinarycdmriiuhication wire; Plant 736 produces fine copper wire; but there ispractically no difference in skill or functions required to produce either typeof wire. In some instances the fine copper wire, subsequent to a tinningprocess performed in the Old Plant, is transferred to Plant 736 for furtherprocessing. Substantially all the finished products are sold to some govern-mental agency. Each plant has separate shipping and receiving departments,and .a separate maintenance machine shop. However, the personnel depart-ment, including the employment office ; purchasing, production control,inspection, plant-protection, time study, safety, medical and kitchen, allserve both the Old Plant and Plant 736. A building adjoining the Old Plantisnow under construction which will, in the near future, house the per-sonnel and employment office, medical center, control laboratory, andcafeteria. Suchbuilding, available to all the Company's employees, willhave a common entrance for both plants. There are approximately 120employees who perform duties which bring them in contact with bothplants, and who regularly pass between the Old Plant and Plant 736 everyday.Many others pass between the two plants to perform odd tasks atodd times. There have been infrequent permanent transfers of employeesbetween the 2 plants.Each plant has its own supervisory hierarchy, but top supervision isunified in a single plant manager, responsible for all operations in bothplants.Working conditions, such as rates of pay, hours, shifts, vacations,are similar in both plants, and governed by the memorandum of agree-ment between the Company and the I. B. E. W, dated February 16, 1944.Seniority is measured on a two-plant basis. Since February 1944, the Com-pany and the I. B. E W. have negotiated on behalf of all employees on atwo-plant basis, and have never indicated any type of separability betweenthe Old Plant and Plant 736.The above facts reveal that the Company's St. Louis operations arehighly integrated and interdependent, and that there is a close com-munity of interest among all the employees in both plants.We, accord-ingly,find that a unit consisting of the production and maintenanceemployees of the Old Plant and Plant 736, is appropriate for purposes ofcollective bargaining 13There remain for disposition the following categories of employees :Working Supervisors.The C. I. O. urges the exclusion of all employeesclassified by the Company as supervisors. The Company and I. B. E. W.make a distinction between non-working and working supervisors, anddesire to include the latter in the appropriate unit. There are approxi-18 SeeMatter of American Air Fitter Company, Inc ,61 N. L R B 604,Matter of Vaughan MotorCompany,54 N. L. R. B. 1351. 442DECISIONS OF NATIONAL. LABOR RELATIONS BOARDmately six such employees, who are engaged in yard maintenance andbuilding service operations. A substantial portion of their time is devotedtomanual operations. The, Company does not deem such employees assupervisory within the meaning of our customary definition, and theyhave been included in the production and maintenance unit covered byprevious contracts.We find that such employees do not possess supervisorsauthority, and we shall, therefore, include the working supervisors in theappropriate unit.Cafeteria employees.The C. I. O. desires to exclude cafeteria employees,the Company and the I. B. E. W. urge that they be included in the appro-priate unit. There are approximately 50 such employees, 30 of whom spendapproximately 3 hours per shift serving food to employees in the plantsThe remainder of the cafeteria employees devote their entire time to thepreparation of food in the kitchen, which is presently located in Plant 736.The Company and the I. B. E. W. have included cafeteria employees here-tofore." Predicated upon the coverage of such employees in the currentcontract we shall include cafeteria employees in the bargaining unit 16Inspectors.The C. I. 0 desires to include inspectors ; the Company andthe I. B. E. W. urge their exclusion on the ground that they constitute aunitseparate and apart from production and maintenance employees. Inthe summer of 1943, the Company completed the reorganization of theadministrative and functional operations of inspectors throughout the twoplants, thus effectuating its policy of segregating inspectors from othertypes of employees. The superintendent of inspection at the St. Louisplants is independent of the plant managerin all mattersrelating to thequality of production 1° There are approximately 280 inspectors in theseparate two-plant unit. The approximately 30 inspectors in the Old Plantwere a part of the production and maintenanceunitcovered by theI.B. E. W.'s contracts until June 19-44. In the same month, a majority of the250 inspectors at Plant 736, in a consent election conducted by the Board'sRegional Director, evinced their desire to be represented by the I. B. E. AV.in a separate unit. Since June 1944, the Company and the I. $. E. W. havebeen bargaining and negotiating on behalf of the inspectors in both plantsas a unit separateand apart from other types of employees 17 On the basisof the above facts, we find that inspectors in the Old Plant and Plant 73614 They were apparently included in the November 1942 one-plant unit, and in the February 1944two-plant unit.15 SeeMatter of General Steel Castings Corporation,41N. L R.13350;Matter of Petersen &Lytle,60 N.L R. B. 10701e The plant manager supervises inspectors only in reference to matters which concern thenconduct and behavior.17The Company and the I.B. E. W. have submitted various disputes concerning this separate unitto the National War Labor Board. GENERAL CABLE CORPORAT1ON443constitute a separate appropriate unit for purposes of collective bar-gaining.'BtWe find that all production and maintenance employees at the plantsowned or operated by the General Cable Corporation in St. Louis, Mis-souri, including cafeteria employees, working supervisors, and job trainer,"but excluding office and factory office employees, guards, inspectors. salar-ied employees of the chemical laboratory, plant manager, superintendents.foremen and non-working supervisors, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the ActWe further find that all inspectors employed at the plants owned oroperated by General Cable Corporation in St. Louis, Missouri, excludingthe superintendent of inspection, chief product inspectors, and all othersupervisory inspectors with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a separate unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by separate elections by secret ballot among the employ-ees in the appropriate units described,supra,who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and addiitons set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with General Cable Corporation.St.Louis,Missouri, separate elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the (late of thisDirection, under the direction and supervision of the Regional Director18 Cf.Matter of General Cable Corporation (Los Angeles),60N L R B 1177, where theBoard denied the request for a separate unit of inspectors In the instant case,unlike the citedcase, more than 80 percent of the inspectors in question have never been included in the prc,ductionand maintenance unit, nor has there been any bargaining on their behalf except on the busts of aseparate unit18All parties are in agreement that such employ (Cs do not exetetC ^upetvtsoi3 authontl 444DECISIONS OF NATIONAL-LABOR RELATIONS BOARDfor the Fourteenth Region, acting in this matter as agent for the-NationalLabor Relations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in each of the unitsfound appropriate in Section IV,supra,who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be represented byUnited Steelworkers of America, C. I. 0., or by Local No B-1256, Inter-national Brotherhood of Electricalcollective bargaining, or by neither.